Citation Nr: 0209478	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the left fourth and fifth 
fingers with arthritis, currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to August 
1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating action 
of the RO that denied the veteran's claim for a compensable 
rating for the disability at issue.  The veteran timely 
perfected an appeal to the Board.  

The Board remanded the case in January 2001 for additional 
development. During the pendency of that remand, a February 
2002 rating action RO increased the rating to the present 
level of 10 percent, effective from April 28, 1998 (the date 
of the claim).  However, as a higher evaluation is may, 
conceivably, be assigned for the condition, and the veteran 
is presumed to seek the maximum evaluation, the claim for a 
higher evaluation remains viable on appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993); , 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The residuals of a gunshot wound to the left (non-
dominant) hand consists of arthritis of the fourth and fifth 
fingers, manifested by decreased grip strength and pain and 
stiffness in the fourth and fifth fingers of the left hand.

3.  There is no evidence of ankylosis of both the fourth and 
fifth fingers of the left hand, evidence that flexion is not 
possible to within 2 inches of the median transverse fold of 
the palm, or evidence that the veteran's asymptomatic scars 
result in any limitation of function.

4.  The veteran's disability is not shown to be so 
exceptional or unusual as to render the applicable schedular 
standards inadequate, and to warrant referral or remand for 
assignment of a higher evaluation on an extra-schedular 
basis. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
the service-connected residuals of a gunshot wound to the 
left fourth and fifth fingers with arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5227, 4.73, Diagnostic Codes 
5307, 5308, 5309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the October 1999 statement of the case, December 1999 
and February 2002 supplemental statements of the case (SSOC), 
and the January 2001 Board remand, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  
Additionally, the RO explicitly considered the VCAA in the 
February 2002 SSOC.  Thus, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support his claim, and provided ample 
opportunity to submit information and evidence.  Moreover, 
because, as noted below, there is no indication that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded, but has not 
taken advantage of, the opportunity to The RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim.  
The RO has arranged for the veteran to undergo VA 
examinations in connection with the claim, most recently at 
the request of the Board.  The Board notes that neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without remanding to the RO additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

A careful review of the service medical records reveals that, 
in May 1976, the veteran sustained a gunshot wound to the 
left hand and initially underwent debridement and irrigation 
of the wound.  It was noted that the veteran's left hand was 
the non-dominant hand.  Reports of Medical History signed by 
the veteran in 1971, 1978 and 1978 confirm that he is right-
handed.  Neurovascular examination conducted at the time of 
the injury was normal and the flexor tendons were noted to be 
intact; the veteran was unable to actively extend the DIP 
joint.  Additional treatment consisted of debridement of the 
wound and repair of the extensor tendon.  A chart entry dated 
one week later included the observation that neurovascular 
was "intact."  There are no further complaints or findings 
noted in the service medical records.

The veteran filed a claim for increase in April 1998, stating 
that the condition of his left hand had "significantly 
worsened" over the years.  

The veteran was afforded a VA examination in June 1998, at 
which time the examiner observed no gross deformity of the 
left hand or any individual finger.  There was a faint, 
linear, three-inch surgical scar noted on the dorsum of the 
left hand, laterally, and a fine, thin linear one-inch 
surgical scar on the dorsum of the fourth finger, left hand, 
distal phalanx.  There was no loss of tissue substance or 
muscle substance with either scar.  The examiner noted normal 
range of motion of the left hand, with no weakness of hand 
grasp noted.  X-ray studies showed a healed fracture through 
the proximal phalanx of the left fifth digit.  The diagnosis 
was that of residuals of a gunshot wound to the left hand.  

The report of an October 1999 evaluation by a private 
physician at Advanced Orthopaedic Centers noted the veteran's 
complaint that his grip had diminished to the point that it 
interfered with his doing meticulous activities, such as his 
hobby of putting models together.  The veteran reported pain 
when gripping, radiating up from his left hand into his arm.  
On physical examination, the examiner commented on the 
presence of the two scars, neither of which was tender to 
touch.  There was a great deal of tenderness to the 
metacarpal phalangeal joint of the little finger.  The 
veteran had full extension but flexion at the metacarpal 
phalangeal joint was to approximately 50 degrees.  He had 
full extension of the proximal interphalangeal (PIP) joint 
and flexion was to 30 degrees.  Sensation was primarily 
intact.  The examiner reviewed x-ray studies from July 1998 
and noted a malunited fracture of the proximal phalanx of the 
little finger.  The diagnostic impression was that the 
veteran had injury to the metacarpal phalangeal joint of the 
little finger, which resulted in traumatic arthritis of that 
joint. 

When the Board initially reviewed the veteran's claim in 
January 2001, it was determined that another examination was 
necessary to reconcile the conflicting examination results.

The veteran presented to a June 2001 VA examination with 
complaints of occasional numbness and tingling in his left 
hand.  He reported that he could no longer assemble models 
because he "cannot use his hands."  He also complained of 
back, neck and shoulder pain.  On physical examination, the 
veteran was unable to fully flex the small finger down to the 
palm when making a fist.  The examiner noted a loss of 
approximately 15 degrees of motion at the distal 
interphalangeal (DIP) and PIP joints of the small finger.  
The veteran could touch the ring finger to the palm, but 
lacked 15 degrees of motion in the DIP joint of that side.  
The veteran also had "exquisite" tenderness at the PIP 
joint on hyperflexion of the joint.  Range of motion at the 
metacarpal phalangeal joints for all but the fifth digit was 
normal.  In the fifth finger, the veteran had 70 degrees of 
metacarpal phalangeal joint flexion.  He had grinding and 
pain in the metacarpal phalangeal joint of the ring finger.  
The examiner noted the presence of scars over the ulnar 
border of the palm and along the dorsum of the fourth and 
fifth digits.  The veteran had a loss of sensation on radial 
side of the ring finger and diminished sensation over the 
entire volar aspect of the fifth finger.  X-ray studies 
showed an old comminuted fracture with routine metal in the 
soft tissues and in the bone of the proximal interphalangeal 
joint and proximal phalanx metacarpal head.  There was 
adequate alignment and no significant step off or angulation.  
The examiner noted very mild arthrosis of the proximal 
interphalangeal joints.  

The diagnostic impression was the veteran had complaints of 
loss of motion and strength in the left hand which were 
consistent with the injury to that hand.  He had arthritis at 
the metacarpal phalangeal joint of the fifth digit and "very 
mild" PIP arthritis of the third and fourth digits.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

The veteran's service-connected left hand disability is 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010 and 
38 C.F.R. § 4.73, Diagnostic Code 5309.  In evaluating the 
veteran's disability, the Board will consider not only the 
criteria of those diagnostic codes, but also the criteria of 
other potentially applicable diagnostic codes.   

Under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
5307, a noncompensable evaluation is warranted for slight 
injury to Muscle Group VII (muscles arising from the internal 
condyle of the humerus which control flexion of the wrists 
and fingers) of either the major or minor upper extremity.  A 
10 percent evaluation is warranted for moderate injury to 
Muscle Group VII of the minor upper extremity; a 30 percent 
evaluation requires moderately severe injury.  38 C.F.R. § 
4.73, Code 5307. 

Under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
5308, a noncompensable evaluation is warranted for slight 
injury to Muscle Group VIII (muscles arising mainly from the 
external condyle of the humerus, which concern extension of 
the wrist, fingers and thumb and abduction of the thumb) of 
either the major or minor upper extremities.  A 10 percent 
evaluation requires moderate injury.  A 20 percent evaluation 
is assigned for moderately severe or severe injury of the 
minor upper extremity.

Damage to Muscle Group IX (including the forearm muscles, 
which act in strong grasping movements and are supplemented 
by the intrinsic muscles of the hand in delicate manipulative 
movements) will be rated based on limitation of motion, with 
a minimum evaluation of 10 percent.  38 C.F.R. § 4.73, 
Diagnostic Code 5309.  The Note following Diagnostic Code 
5309 notes that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Thus, the instruction is to base the rating on limitation of 
motion.  

The medical evidence of record shows that the veteran's 
service-connected disability is manifested by decreased grip 
strength and pain and stiffness in the fourth and fifth 
fingers of the left (non-dominant) hand.  There is arthritis 
at the metacarpal phalangeal joint of the fifth finger and 
"very mild" arthritis at the PIP joint of the fourth 
finger.  The veteran has complained that the increased 
stiffness has left him unable to do the meticulous activities 
he used to, such as assemble models.  As such, the Board 
finds that consideration of a rating under Diagnostic Code 
5309 is more appropriate than either Diagnostic Code 5307 or 
5308."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) ( 
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.).  

With that in mind, and given the diagnosis of arthritis, to 
properly evaluate the veteran's left hand disability,  the 
Board must look at the appropriate limitation of motion 
codes.  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (directing that traumatic arthritis is to be rated as 
degenerative arthritis, which in turn, is rated on the basis 
of limitation of motion).  

Under Diagnostic Code 5223, favorable ankylosis of the ring 
and little fingers of one hand warrants assignment of a 10 
percent rating for either the major or minor hand.  (Emphasis 
added).

Under Diagnostic Code 5227, ankylosis of fourth or fifth 
fingers warrants assignment of a noncompensable rating, for 
either the major or minor hand.  (Emphasis added).  Ankylosis 
is defined as "immobility and consolidation of a joint due 
to disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

There is no evidence that any of the veteran's phalangeal or 
interphalangeal joints are immobile or consolidated, although 
the evidence establishes that those joints are stiff.  The 
evidence does not show that the veteran meets the criteria 
for ankylosis of any two fingers warranting an evaluation in 
excess of 10 percent.  In particular, Note (a) to Diagnostic 
Code 5223 states that the rating applies to limited motion 
permitting flexion of the tips to within 2 inches of the 
transverse fold of the palm.  The June 1998 VA examination 
noted full range of motion of the left hand.  While the 
October 1999 private medical report and the report of the 
June 2001 VA examination both note limited motion of the 
little finger, neither report indicates that flexion to 
within 2 inches of the median transverse fold of the palm is 
not possible.  In addition, in June 2001, the veteran could 
touch the fourth finger to the palm.  As such, a 10 percent 
rating under Diagnostic Code 5223 is not warranted because 
both fingers are not ankylosed.  Assuming either finger was 
ankylosed, Diagnostic Code 5227 would suggest assignment of a 
noncompensable rating. 

The Board finds that the minimum schedular rating of 10 
percent under Diagnostic Code 5309 is appropriate.  

Although the veteran has complained of pain that affects the 
function of the fourth and fifth fingers of his left hand, 
the Board notes that the 10 percent rating presently assigned 
is for a favorable ankylosis of the ring and little finger 
under Diagnostic Code 5223-the highest disability rating 
available for favorable ankylosis of those two fingers.  In 
such an instance, where "the appellant is already receiving 
the maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca, 8 Vet. App. at 202 
(functional impairment due to pain must be equated to loss of 
motion) is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); see also VAOPGCPREC 36-97; 63 Fed.Reg. 31262 
(1998).  Additionally, while the residuals of the service-
connected left hand disability include traumatic arthritis, 
such disability is evaluated on the basis of limitation of 
motion which, as already noted, is accounted for by the 
limitation of motion rating under Diagnostic Codes 5223 or 
5227.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

After a careful review of the medical evidence of record and 
the applicable diagnostic codes, the Board finds no basis for 
assignment of an increased rating schedular rating, as the 
veteran is currently receiving the highest available rating 
for his disability.  The Board additionally notes that the 
identified scars associated with the service-connected left 
hand have not been shown to be symptomatic, or to result any 
associated limitation of function, so as to warrant an 
additional separate rating under 38 C.F.R.§ 4.118, Diagnostic 
Codes 7803, 7804, or 7805.

Because the Board is charged with considering all regulations 
that are potentially applicable through the assertions and 
issues raised in the record (see Schafrath, 1 Vet. App. 589 
(1991)), the Board also has considered whether the record 
presents a basis for assignment an increased rating in this 
case on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  However, the criteria for invoking the 
procedures set forth in that regulation are not met.  The 
Board acknowledges the veteran's complaints of pain; however, 
those complaints have been considered in assigning the 
current 10 percent.  Even considering functional loss due to 
pain, it has not been shown by the competent, credible 
evidence of record that the veteran's service-connected left 
hand condition, alone, has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render application of the normal schedular rating criteria 
impractical.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer or 
remand the claim for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Under these circumstances, the claim for a rating in excess 
of the currently assigned 10 percent evaluation for the 
residuals of a gunshot wound to the left hand must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).



ORDER

A rating in excess of 10 percent for residuals of a gunshot 
wound to the left fourth and fifth fingers with arthritis, is 
denied.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

